Exhibit 10.2

 

LOGO [g4593683.jpg]

Joseph Euteneuer

[Address Omitted]

 

  Re:

The Mattel, Inc. Executive Severance Plan B

Dear Joseph:

This letter agreement (“Letter Agreement”) relates to the Mattel, Inc. Executive
Severance Plan B (the “Plan”).

Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”), and thereby to be eligible to receive
the severance benefits set forth therein, as modified below (the
“Modifications”). The terms not defined in this Letter Agreement but beginning
with a capital letter shall have the meaning assigned to them in the Plan. The
day you start employment with Mattel shall be your “Eligibility Date” for
purposes of the Plan.

 

1.

In the event that you become entitled to Income Continuation Payments under the
Plan, the amount of the Income Continuation Payments that you are eligible to
receive shall be equal to three-fourth (.75) times the Severance Payment,
payable on the Payment Dates in equal installments during the nine (9) month
period following the end of the Initial Severance Period, until the earlier of
(A) the date on which you secure New Employment and (B) nine (9) months
following the end of the Initial Severance Period. Your right to any Income
Continuation Payments shall be subject to the specific conditions set forth in
Section 3(b)(iii)(II) of the Plan.

 

2.

In the event you become entitled to a CIC Severance Payment, the amount of your
CIC Severance Payment shall be equal to one and three-fourth (1.75) times the
sum of (x) your annual base salary at the rate in effect at the time the Notice
of Termination is given and (y) your target MIP bonus opportunity for the year
in which the Date of Termination occurs, and shall be paid in the form and at
the times specified in the Plan (except that the reference to the 18-month
period in Section 3(c)(ii) shall be to a 21-month period).

 

3.

For purposes of Section 3(c)(vi)(I) of the Plan, in the event of a Covered
Termination within twenty-four (24) months following a Change in Control, you
will be eligible for the Additional Benefits until the earlier of (x) twenty-one
(21) months after the Date of Termination or (y) the date you accept New
Employment.

 

4.

For purposes of this Letter Agreement and your participation in the Plan,
“Covered Termination” shall mean that, at any time after the Participant’s
Eligibility Date, the Participant’s employment with the Company is
(i) involuntarily terminated by the Company without Cause, or (ii) terminated by
the Participant for Good Reason (as defined below).

 

5.

For purposes of this Letter Agreement and your participation in the Plan, “Good
Reason” shall mean the good faith determination by the Participant that any one
or more of the following have occurred without the express written consent of
the Participant, provided that (i) the Participant provides Mattel with written
notice of the Good Reason event in accordance with Section 15 of the Plan within
ninety (90) days of the initial existence of such event and (ii) such event is
not remedied by Mattel within thirty (30) days following the delivery of written
notice of such Good Reason event:

(a) any material diminution in any of the Participant’s duties, authority or
responsibilities as Chief Financial Officer;

(b) the Company’s material reduction of the Participant’s base salary and target
bonus opportunity, as in effect on the Eligibility Date or as the same may be
increased from time to time;



--------------------------------------------------------------------------------

(c) any other action or inaction that constitutes a material breach by Mattel of
Section 12(a) of the Plan or this Letter Agreement;

(d) any failure by Mattel to obtain the assumption and agreement to perform this
Plan by a successor as contemplated by Section 13 of the Plan, except where such
assumption and agreement occurs by operation of law; or

(e) any relocation of Participant’s principal office from its current location
in El Segundo, California that increases Participant’s one way commute by more
than 50 miles.

The Participant may provide a Notice of Termination for a Good Reason event only
if Mattel does not timely and reasonably remedy such event within the prescribed
thirty (30) days.

 

6.

For purposes of this Letter Agreement and your participation in the Plan,
“Notice of Termination” shall mean a written notice delivered in accordance with
Section 15 of the Plan which (i) if applicable, indicates the specific clause of
the definition of Cause or Good Reason relied upon; (ii) if applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of a Participant’s employment for Cause or Good Reason
under the provision so indicated; and (iii) specifies the Date of Termination.
If Mattel does not timely and reasonably remedy the Good Reason event specified
by the Participant in the notice to Mattel pursuant to the Good Reason
definition above, then the Participant may resign for Good Reason by delivering
a Notice of Termination within sixty (60) days following the end of Mattel’s
thirty (30) day cure period set forth the Good Reason definition. If the
Participant does not cure, correct or cease the activity described in the
written notice to the Participant pursuant to Section 2(b) of the Plan, then
Mattel may terminate the Participant’s employment for Cause by delivering a
Notice of Termination to the Participant following the end of an appropriate
cure period.

 

7.

For purposes of this Letter Agreement and your participation in the Plan, the
defined term “Severance Benefit” shall capture the foregoing Modifications.

A copy of the Plan is attached to this Letter Agreement. You should read it
carefully and become comfortable with its terms and conditions, and those set
forth below.

By signing below, you will be acknowledging and agreeing to the following
provisions:

 

  a.

that you have received and reviewed a copy of the Plan;

 

  b.

that participation in the Plan requires that you agree irrevocably and
voluntarily to the terms of the Plan (including, without limitation, the
covenants set forth in Section 7 of the Plan) and the terms set forth below; and

 

  c.

that you have had the opportunity to carefully evaluate this opportunity, and
desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a Participant in the Plan.

NOW, THEREFORE, you and Mattel (hereinafter referred to as “the parties”) hereby
AGREE as follows:

1. As a condition of receiving the Severance Benefit (other than the Accrued
Amounts and Other Benefits), you must (a) execute and accept the terms and
conditions of, and the effectiveness of, a General Release of All Claims (the
“Release”) in substantially the form attached hereto as Exhibit A (which form
may be modified by Mattel to the extent Mattel determines in good faith that any
such modification is necessary to make it valid and encompassing under
applicable law) and such Release must become irrevocable within fifty-five
(55) days following your Date of Termination, (b) comply with the covenants set
forth in Section 7 of the Plan and (c) promptly resign from any position as an
officer, director or fiduciary of any Mattel-related entity.

 

2



--------------------------------------------------------------------------------

2. In consideration of becoming eligible to receive the Severance Benefits
provided under the terms and conditions of the Plan, you agree to waive any and
all rights, benefits, and privileges to severance benefits that you might
otherwise be entitled to receive under any other plan or arrangement.

3. You understand that the waiver set forth in Section 2 above is irrevocable
for so long as this Letter Agreement is in effect, and that this Letter
Agreement and the Plan set forth the entire agreement between the parties with
respect to any subject matter covered herein.

4. This Letter Agreement shall terminate, and your status as a Participant in
the Plan shall end, on the first to occur of –

(a) your termination of employment for a reason other than a “Covered
Termination” as defined in Section 2(e) of the Plan, and

(b) the first anniversary of your Eligibility Date; provided that commencing on
the first day of the first month following the month in which your Eligibility
Date occurs and on the first day of each month thereafter (the most recent of
such dates is hereinafter referred to as the “Renewal Date”), your participation
in the Plan shall be automatically extended so as to terminate one year from
such Renewal Date, unless at least 90 days prior to any Renewal Date (including
prior to your Eligibility Date) Mattel shall give notice to you that your
participation in the Plan shall not be so extended beyond the first anniversary
of such Renewal Date. Accordingly, you shall retain your status as a Participant
for at least 15 months following any notice from Mattel that your participation
in the Plan is not being extended.

5. Notwithstanding anything herein to the contrary, if a Change of Control
occurs while you are a Participant in the Plan, in no event will your status as
a Participant in the Plan end prior to the end of the twenty-four (24) month
period beginning on a Change of Control regardless of when any written
notification is given to you terminating your participation in the Plan
(including any written notification given prior to such Change of Control) in
accordance with Section 4(b).

6. Your participation in the Plan shall continue in effect following any Covered
Termination that occurs while you are a Participant in the Plan with respect to
all rights and obligations accruing as a result of such termination.

7. You recognize and agree that your execution of this Letter Agreement results
in your enrollment and participation in the Plan, that you agree to be bound by
the terms and conditions of the Plan and this Letter Agreement, and that you
understand that this Letter Agreement may not be amended or modified except
pursuant to Section 12 of the Plan.

 

Dated: September 25, 2017

  

Mattel, Inc.

  

/s/             Margaret H. Georgiadis                                        
    

  

By: Margaret H. Georgiadis

  

Title: Chief Executive Officer

ACCEPTED AND AGREED TO this 25th day of September, 2017.

 

Joseph J. Euteneuer

  

Your Name (printed)

  

/s/ Joseph J. Euteneuer

  

Your Signature

  

 

3



--------------------------------------------------------------------------------

EXHIBIT A TO PARTICIPATION LETTER AGREEMENT

GENERAL RELEASE

OF ALL CLAIMS

1. For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned (the “Participant”) does hereby on behalf of the
Participant and the Participant’s successors, assigns, heirs and any and all
other persons claiming through the Participant, if any, and each of them,
forever relieve, release, and discharge Mattel, Inc. (“Mattel”) and its
respective predecessors, successors, assigns, owners, attorneys,
representatives, affiliates, Mattel corporations, subsidiaries (whether or not
wholly-owned), divisions, partners and their officers, directors, agents,
employees, servants, executors, administrators, accountants, investigators,
insurers, and any and all other related individuals and entities, if any, and
each of them (collectively, the “Released Parties”), in any and all capacities
from any and all claims, debts, liabilities, demands, obligations, liens,
promises, acts, agreements, costs and expenses (including, but not limited to
attorneys’ fees), damages, actions and causes of action, of whatever kind or
nature, including, without limiting the generality of the foregoing, any claims
arising out of, based upon, or relating to the hire, employment, remuneration
(including salary; bonus; incentive or other compensation; vacation, sick leave
or medical insurance benefits; or other benefits) or termination of the
Participant’s employment with Mattel.

2. This release (“Release”) includes a release of any rights or claims the
Participant may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment as to individuals forty years of age
and older; the Older Workers Benefit Protection Act, which prohibits
discrimination against older workers in all executive benefits; Title VII of the
Civil Rights Act of 1964, as amended in 1991, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the
California Fair Employment and Housing Act, which prohibits discrimination based
on race, color, religion, national origin, ancestry, physical or mental
disability, medical condition, sex, pregnancy-related condition, marital status,
age or sexual orientation; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the American with Disabilities Act, which
prohibits discrimination against qualified individuals with disabilities; or any
other federal, state or local laws or regulations which prohibit employment
discrimination, restrict an employer’s right to terminate the Participant, or
otherwise regulate employment. This Release also includes a release by the
Participant of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of the Participant’s employment with Mattel or the termination of
that employment; any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions; and all claims under the Employee Retirement Income Security Act of
1974, such as claims relating to pension or health plan benefits.

3. Notwithstanding any other provision of this Release, this Release does not
apply to any rights or claims which arise after the execution of this Release.

4. This Release covers both claims that the Participant knows about and those
the Participant may not know about. The Participant expressly waives all rights
afforded by any statute (such as Section 1542 of the Civil Code of the State of
California) which limits the effect of a release with respect to unknown claims.
The Participant understands the significance of the Participant’s release of
unknown claims and the Participant’s waiver of statutory protection against a
release of unknown claims (such as under Section 1542). Section 1542 of the
Civil Code of the State of California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 1542, the Participant expressly
acknowledges that this Release is intended to include both claims that the
Participant knows about and those the Participant does not know or suspect to
exist.

5. The Participant hereby represents and warrants that he or she has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release purports to waive, and the
Participant covenants never to do so in the future, whether as a named
plaintiff, class member, or otherwise. The Participant understands that this
Release does not (a) require him/her to withdraw, or prohibit him/her from
participating in an investigation, filing a charge or otherwise communicating
with any federal, state or local government office, official or agency,
including, but not limited to, the Equal Employment Opportunity Commission,
Department of Labor, National Labor Relations Board, or the Securities and
Exchange Commission, (b) in any way interfere with the Participant’s right and
responsibility to give truthful testimony under oath, or (c) limit or affect the
Participant’s rights to challenge the validity of this Release under the ADEA or
Older Workers Benefit Protection Act, as long as the Participant does not
personally seek reinstatement, damages, remedies, or other relief as to any
claim that the Participant released by signing this Release, as the Participant
has waived any right the Participant might have had to any of those things.

If the Participant is ever awarded or recovers any amount as to a claim the
Participant purported to waive in this Release, the Participant agrees that the
amount of the award or recovery shall be reduced by the amounts he or she was
paid under this Plan, increased appropriately for the time value of money, using
an interest rate of 10% per annum. The Participant covenants never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction.

6. The provisions of this Release are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall be construed in accordance with its fair meaning
and in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.

7. The Participant is strongly encouraged to consult with an attorney before
signing this Release. The Participant acknowledges that the Participant has been
advised of this right to consult an attorney and the Participant understands
that whether to do so is the Participant’s decision. The Participant
acknowledges that Mattel has advised the Participant that the Participant has
twenty-one (21) days in which to consider whether the Participant should sign
this Release and has advised the Participant that if the Participant signs this
Release, the Participant has seven (7) days following the date on which the
Participant signs the Release to revoke it and that the Release will not be
effective until after this seven-day period had lapsed.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:

  

 

     

Mattel, Inc.

  

Date:

  

 

     

[Participant]

  

 

A-2